5/13/2020                                                        Missouri Western Civil Cover Sheet

  JS 44 (Rev 09/10)


                                            UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF MISSOURI
                                                         CIVIL COVER SHEET

  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
  1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
  herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
  use only in the Western District of Missouri.

  The completed cover sheet must be saved as a pdf document and filed as an attachment to the Complaint
  or Notice of Removal.

  Plaintiff(s):                                                   Defendant(s):
  First Listed Plaintiff:                                         First Listed Defendant:
  JEANNE GRAHAM ;                                                 WAL-MART STORES EAST I, LP ;
  1 Citizen of This State;                                        2 Citizen of Another State; Arkansas
  County of Residence: Buchanan County                            County of Residence: Outside This District



  County Where Claim For Relief Arose: Buchanan County

  Plaintiff's Attorney(s):                                        Defendant's Attorney(s):
  Jeffrey Blackwood (JEANNE GRAHAM)                               James Jarrow ( WAL-MART STORES EAST I, LP)
  MONTEE LAW FIRM                                                 Baker Sterchi Cowden & Rice, LLP
  P.O. Box 127                                                    2400 Pershing Road, Suite 500
  St. Joseph, Missouri 64502                                      Kansas City, Missouri 64108
  Phone: (816) 364-1650                                           Phone: 8164712121
  Fax: (816) 364-1509                                             Fax:
  Email:                                                          Email: jarrow@bscr-law.com



  Basis of Jurisdiction: 4. Diversity of Citizenship

  Citizenship of Principal Parties (Diversity Cases Only)
       Plaintiff: 1 Citizen of This State
       Defendant: 2 Citizen of Another State


  Origin: 2. Removed From State Court
       State Removal County: Buchanan County
       State Removal Case Number: 20BU-CV01504
  Nature of Suit: 360 Other Personal Injury Actions
  Cause of Action: 28 U.S.C. 1332, 1441, and 1446 There is complete diversity in this negligence matter.
  Requested in Complaint
       Class Action: Not filed as a Class Action
       Monetary Demand (in Thousands): In excess of $25,000.
       Jury Demand: Yes
       Related Cases: Is NOT a refiling of a previously dismissed action
                        Case 5:20-cv-06072-RK Document 1-2 Filed 05/14/20 Page 1 of 2
                                                                                                                                                 1/2
5/13/2020                                                                         Missouri Western Civil Cover Sheet


  Signature: /s/ James R. Jarrow

  Date: 5/14/2020
            If any of this information is incorrect, please close this window and go back to the Civil Cover Sheet Input form to make the correction and generate the updated
            JS44. Once corrected, print this form, sign and date it, and submit it with your new civil action.




                              Case 5:20-cv-06072-RK Document 1-2 Filed 05/14/20 Page 2 of 2
                                                                                                                                                                                2/2
